Citation Nr: 1714510	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 14, 1974, to February 20, 1974, and from August 1976 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, reopened a previously denied claim and remanded the issue on appeal for additional development December 2014.  Evidence added to the records subsequent to the August 2005 supplemental statement of the case is essentially duplicative or cumulative of information previously considered on appeal.

An August 2015 rating decision granted entitlement to bilateral hearing loss.  The issue previously on appeal as to this matter is found to have been fully resolved.


FINDING OF FACT

A chronic low back disability was not manifest during active service; arthritis to the low back was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present low back disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in April 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  Although the Veteran has provided statements noting continued VA medical treatment, he has not identified any specific treatment records pertinent to his appeal.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology of arthritis is applicable here.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

In this case, the Veteran contends that he has a low back disability as a result of active service.  In statements provided in support of his claim he asserted that he sustained a low back injury during active service in Germany in 1978 and that his back problem had progressively worsened as he got older.  

Service treatment records dated in January 1978 show the Veteran sustained a back injury in a fall.  The examiner noted there was some evidence of spasm, pain, and tenderness to the low back.  The diagnosis was possible muscle strain to the low back.  A February 1978 report noted he had injured his back in a fall the previous day with an original injury one week earlier.  The examiner noted motion was limited due to pain, but that no spasm was noted.  A diagnosis of low back strain was provided.  The treatment plan included medication and recommended no lifting for seven days.  Subsequent service treatment reports are negative for complaint, diagnosis, or treatment for a low back disorder.  

Post-service private and SSA medical reports show the Veteran sustained a work-related low back injury in October 1999 while working as a utility operator lifting component panels.  SSA records include private treatment reports dated from October 1994 to May 1999 without indication of low back treatment or complaint.  An April 2000 report, in essence, noted the Veteran had a history of back problems for several years and the examiner stated he did not believe his chronic low back pain was due to a work-related injury.  Records dated in August 2000 noted X-ray studies revealed degenerative disc disease at L3-4 and L5-S1 and degenerative changes to the lower facets joints at L5-S1.  An August 2000 magnetic resonance imaging (MRI) scan revealed spinal canal narrowing at L3-4 disc level by combination of diffuse bulging and central herniation of the disc.  A March 2005 report noted a five year history of back pain since a 1999 injury.  

VA examination in March 2015 included diagnoses of lumbar strain with a date of diagnosis in February 1978 and degenerative disc disease of the lumbar spine with a date of diagnosis in 2000.  The examiner summarized the pertinent treatment evidence of record and noted the Veteran's report of medical history including his claim as to having had back pain prior to having sustained increased pain due to a work-related injury.  It was noted he had worked for that employer for 24 years prior to his injury in 1999.  The examiner found the Veteran's lumbar strain diagnosed in service was at least as likely as not incurred in or caused by service since the veteran had a complaint of back pain in service and was diagnosed with a lumbar strain, but that the condition had resolved based upon the evidence of record.  The rationale for the opinion including that there was no chronicity of complaint, symptoms, or care for any lumbar strain condition after service and no objective evidence or subjective complaint of any lower back condition prior to his job-related injury in 1999.  It was the examiner's opinion that the Veteran's degenerative disc disease of the lumbar spine was less likely incurred or caused by service and was more likely caused by his work injury in 1999.  As rationale for the opinion it was noted there is no chronicity of complaint, symptoms, or care for any back pain/condition prior to his 1999 work-related injury.  The examiner found that it was more likely that the Veteran's degenerative disc disease of the lumbar was caused by his back injury in 1999 than by his lumbar strain in 1978 which resolved without residuals. 

Based upon the evidence of record, the Board finds that a chronic low back disorder was not manifest during active service and that arthritis or degenerative changes were not manifest within a year of discharge.  The preponderance of the evidence fails to establish that a present low back disability is etiologically related to service.  Although service treatment records show the Veteran sustained a low back injury in January 1978 and a re-injury in February 1978, there is no competent or credible evidence of any symptoms or treatment attributable to low back pain for many years after service.  Post-service medical reports demonstrate the onset of chronic back problems subsequent to a work-related injury in October 1999.  The March 2015 VA opinion in this case is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran's statements as to his having injured his back in service are supported by reports of treatment in January 1978 and February 1978.  To the extent, however, that he contends that he experienced more severe low back problems during active service than indicated by the available documentary record and that continued after service, the Board finds such statements to be not credible due to inconsistency with the other evidence of record.  Significantly, service treatment records dated after February 1978 are negative for complaint or treatment pertinent to a low back disorder.  Post-service medical reports also indicate the onset of chronic back problems in approximately October 1999 and show that the Veteran was employed for many years after service with occupational duties that included repetitive lifting.  As such, the Board finds the Veteran's specific statements as to having more severe injuries in service or symptoms that continued after service to be not credible.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Consideration has also been given to the Veteran's personal assertion that he has a present low back disorder as a result of his injury during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronicity of symptomatology and arthritis are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, no evidence of chronic symptoms manifesting in service nor of arthritis manifesting within a year of discharge have been identified.  There is also no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a low back disability is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


